Citation Nr: 1818315	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability with right lower extremity radiculopathy and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for a back disability was submitted during the Veteran's April 2017 hearing.  As such, the issues will be addressed on a de novo basis.

The Veteran originally submitted two separate service connection claims, one for a back disability and one for a leg disability.  In his April 2017 hearing, the Veteran testified that the leg disability at issue is right lower extremity radiculopathy associated with his back disability.  He further stated that characterizing both claims as entitlement to service connection for a back disability with right lower extremity radiculopathy would satisfy his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issue is reflected as such on the title page.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A low back disability was noted upon the Veteran's entrance into active service in May 1965. 

2.  The Veteran's low back disability with right lower extremity radiculopathy planus underwent a permanent increase in severity during service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disability with right lower extremity radiculopathy are met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran has asserted, to include at his April 2017 hearing, that he had a pre-existing low back disability, which was the result of a pre-service car accident that was aggravated during his period of active duty.  He maintains that his low back disability worsened during service.  Additionally, the Veteran competently and credibly testified that right lower extremity radiculopathy has been an element of this disability since his pre-service car accident. 

The Board observes that chronic low back pain was noted on the Veteran's May 1965 enlistment examination.  Where a preexisting disease or injury is noted on the entrance examination, 38 U.S.C. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C. § 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The record shows the Veteran being diagnosed with various low back disabilities (i.e., low back stain, scoliosis, and non-fusion of the lower sacral vertebrae).  See August 1965 Service Treatment Record at 14.  Additionally, as mentioned above, the Veteran has competently and credible stated that right lower extremity neuropathy has been an element of his back disability since his pre-service car accident.  See April 2017 Hearing Transcript at 17.

The Veteran has asserted that his low back disability with right lower extremity radiculopathy increased in severity during his time in service.  See April 2017 Hearing Transcript at 14.  He is competent to describe such symptomatology and his testimony is credible.  Further, his service treatment records do reflect low back problems during his period of active duty to include pain and numbness.  Also, the Veteran's service treatment records reflect that he was given a waiver of physical training in the middle of his period of service due to no longer being able to tolerate his low back pain while performing physical activities. 

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects the Veteran's pre-existing low back disability with right lower extremity radiculopathy was aggravated while on active duty.  Therefore, service connection is warranted for this disability.  

The Veteran has testified that a grant of service connection for a low back disability with right lower extremity radiculopathy would satisfy his appeal for this issue.  See April 2017 Hearing Transcript at 18.  Accordingly, no further analysis is required.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

ORDER

Service connection for a low back disability with right lower extremity radiculopathy is granted.



REMAND

The Veteran asserts that he is entitled to service connection for a neck disability.  He has competently and credibly testified that, while not noted at entry, he injured his neck in the aforementioned car accident prior to service, and that he experienced neck pain during and after service as a result.  Additionally, the Veteran has been diagnosed with multiple traumatic cervical symptoms.  See December 1970 Medical Treatment Record at 4. 

Based on the above, VA's duty to obtain an examination as to the nature and etiology of his claimed neck disability is triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed his neck disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's neck disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all current diagnosable neck disorders.  

(b)  For each diagnosed neck disorder, please opine as to whether it is at least as likely as not that it had its onset in service, or is otherwise related to service.  

In issuing the opinion, the examiner is reminded that the Veteran is competent to report symptoms such as neck pain during service. 

(c)  For each diagnosed neck disorder, is it at least as likely as not that it was caused by any other service-connected disability?

(d)  For each diagnosed neck disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by any other service-connected disability?

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


